Filed 5/31/16 P. v. Williams CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(a). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115(a).


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



THE PEOPLE,                                                                B263337

         Plaintiff and Respondent,                                         (Los Angeles County
                                                                           Super. Ct. No. BA420442-01)
         v.

BILLY WILLIAMS,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
Edmund W. Clarke, Jr., Judge. Affirmed.
         Paul R. Kraus, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.



                            _______________________________________
                                      DISCUSSION
       Pursuant to a plea bargain, defendant Billy Williams pled no contest to
                                                          1
possessing a firearm by a convicted felon. (Pen. Code, § 29800, subd. (a)(1).) He also
admitted a prior strike conviction. Defendant was then sentenced to prison for the
agreed-to term of four years. Thereafter, he petitioned for resentencing under
Proposition 47 (§ 1170.18). The trial court denied defendant’s petition, concluding he
was ineligible for resentencing. He appeals from that order.
       Defendant’s appointed appellate counsel filed a brief in which he raised no issues
and asked us to review the record independently. (People v. Wende (1979) 25 Cal. 3d
436 (Wende).) We notified defendant that his counsel had failed to find any arguable
issues and that he could submit by brief or letter any contentions or arguments he
wished this court to consider. In a supplemental letter brief, defendant contends that his
conviction for possessing a firearm should be eligible under Proposition 47 because the
offense is a “non-violent, non-serious crime involving passive conduct.” Defendant also
contends that the omission of section 29800 from the list of eligible offenses in
section 1170.18, subdivision (a), violates his state and federal constitutional rights to
equal protection. We disagree.
       Proposition 47, embodied, in part, in section 1170.18, provides, as is pertinent
here, “(a) A person currently serving a sentence for a conviction . . . of a felony . . . who
would have been guilty of a misdemeanor under the act . . . had this act been in effect at
the time of the offense may petition for a recall of sentence . . . to request resentencing
in accordance with Sections 11350, 11357, or 11377 of the Health and Safety Code, or
Section 459.5, 473, 476a, 490.2, 496, or 666 of the Penal Code, as those sections have
been amended or added by this act.” None of those sections apply to the crime of
possessing a firearm by a convicted felon. Therefore, defendant is not eligible for
resentencing as a misdemeanant under section 1170.18. Given the foregoing, the facts


1
       All undesignated statutory references are to the Penal Code.


                                              2
surrounding defendant’s current conviction are irrelevant to the determination that he is
ineligible for resentencing under section 1170.18.
       Defendant’s equal protection claim is also not persuasive. “Persons convicted of
different crimes are not similarly situated for equal protection purposes. [Citations.]”
(People v. Macias (1982) 137 Cal. App. 3d 465, 473.) “ ‘[I]t is one thing to hold . . . that
persons convicted of the same crime cannot be treated differently. It is quite another to
hold that persons convicted of different crimes must be treated equally.’ [Citation.]”
(People v. Jacobs (1984) 157 Cal. App. 3d 797, 803.) Here, defendant has failed to
demonstrate that two similarly situated groups have been treated in an unequal manner
by section 1170.18. That is, his claim of denial of equal protection is based upon the
imposition of different levels of punishment upon defendants convicted of distinctly
classified crimes.




                                             3
                                    DISPOSITION
      We have examined the entire record and are satisfied defendant’s appellate
counsel has complied fully with his responsibilities. (Smith v. Robbins (2000)
528 U.S. 259, 278–284; Wende, supra, 25 Cal.3d at p. 443.) The order is affirmed.



      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                     LAVIN, J.

WE CONCUR:




      ALDRICH, Acting P. J.




                  *
      HOGUE, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                           4